Macomber, J.
This action was brought upon a policy of life insurance issued by the defendant to one John McDougall, which was made payable, in case of his death, to his personal representatives or assigns. At the close of the evidence the counsel for the defendant asked the court to direct a verdict in favor of his client, which was refused, and an exception was taken by him. Thereupon counsel for the plaintiffs moved that the court direct a verdict for the plaintiffs, which was accordingly done. The question presented relates to the application of chapter 321, Laws 1877, pertaining to the 30-day notice to the insured to pay accruing premiums. The contention made by the learned counsel for the defendant is that the notice required by this law is not applicable to the particular contract made in this instance; and, further, that, if it should be held that such notice is required, the one that was actually served was sufficient under such statute. To neither of these propositions are we able to assent. The policy was issued on the 23d day of July, 1884, and insured the deceased in the sum of $10,000. In view of the attitude taken by the counsel for the defendant, it may perhaps be necessary to quote from the policy the material parts of the contract between the parties. These are as follows: “The Provident Savings Life Assurance Society of New York, in consideration of the application herefor, and which is made a part of this contract, and in consideration, also, of the payment of $184.80, doth hereby promise to pay to John McDougall, the assured in this policy, or to the legal representatives or assigns of said assured, at its office in the city of New York, the sum of ten thousand dollars, within ninety days after acceptance of satisfactory proof of the death of John McDougall, of Hornellsville, county of Steuben and state of New York, (the insured in this policy,) provided such death shall occur before twelve o’clock noon on the 23d day of July, A. D. 1885. And the said society promises and agrees to renew and extend this insurance during each successive year from the date hereof, upon condition that the assured shall pay, on or before the 23d day of July, in each successive year during the continuance of this contract, the mortuary premiums as called for by the society, in accordance with the schedule rates, for-the actual age printed on the back of this policy, and also an expense charge of three dollars on each one thousand dollars insured herein, the payment of *482■said mortuary premium and the annual expense charge being the consideration for the continuance of the insurance in each successive year, and provided, also, that the conditions, stipulations, and agreements upon which this policy is issued shall be faithfully observed and fully carried out. Premiums shall be paid, as called for, to the society, at its office in the city of New York, on or before the dates herein specified.” Then follow provisions for a deposit in bank of 75 per cent, of the mortuary premium, in trust for the settlement of death claims, the remaining 25 per cent, to be invested in securities authorized by law. The policy then provides: “Notice of the amount of the quarterly premium falling due, and demand for its payment, addressed to the within-named assured at his post office address as it appears on the books of the society, deposited in the post office, postage prepaid, is accepted by the assured as a sufficient personal notice and demand.” The only provision in the policy enabling the insurance company to terminate the contract is as follows: “Should the within-named insured impair his health by an excessive use of stimulants or narcotics, the society reserves the right to cancel its agreement to continue and extend this insurance, by notice sent to him in the manner above specified in respect to notices of premiums, and agrees to repay to the assured, in that event, on demand, at its office in the city of New York, his full share of the aforesaid guaranty fund.”
An ingenious argument has been constructed by the defendant’s counsel, to the effect that this contract does not fall within the provisions of chapter 321 of the Laws of 1877, because it was a contract, originally, for an insurance for one year only, and that a notice to pay an annual premium was not con•templated by its terms. He fortifies his argument by the assertion that the annual premi um which the assured was required to pay was less than the amount •that would have been required by the ordinary policies issued upon the life of ‘insured persons. But, as it seems to us, the particular form of this policy is unimportant, provided it appears from the whole instrument, as we think it •clearly does, that there was an intention on the part of the contracting parties that the insurance should be continued until the death of the assured, ¡providing he fulfilled his part of the agreement in respect to the payment of ¡the premiums. It was not competent, under this contract, for the defendant, •at any time, to terminate the agreement, except under the provision in respect to impaired health through the use of stimulants and narcotics, which provision does not concern the case in its present aspect. On the contrary, it was in the power of the insured to continue the contract by the payment of the annual premium. Under these circumstances, we do not see but this is, in effect, the ordinary insurance contract entered into by insurance companies, organized and doing business in this state, one of which the defendant is shown to be. No scheme, however ingenious, can be devised by any insurjmce agent, which the courts can permit to be successful in eluding the provisions of this most reasonable statute, which requires a notice to the assured :30 days before his premium falls due.
The argument of the learned counsel is, as it seems to us, fallacious in ■this respect; that, while it is evident that the contract might not continue for more than one year, it may, nevertheless, at the option of the assured, ■continue during his natural life. In this respect the agreement is precisely the same as that of all ordinary insurance contemplated by the act in question. ,It matters not whether the provision of the contract is called a “condition” -or not, it is the substance of it whicli the courts should look to; and we find in this contract a clearly expressed intention on the part of both parties, the ■one to insure, and the other to pay for the insurance, during- the life of the insured, so long as the premiums were paid in pursuance of the terms of the •contract.
In respect to the assertion that the annual premium was less because the contract was only one from year to year, it may well be that the company *483could afford- to make it less, by so much, provided it was not required to give a notice of the accruing premiums, as provided for by this statute. We think, therefore, that this policy must be regarded like the usual contract of the insurance companies organized and doing business in this state; and we accordingly hold that the company is amenable to this statute, which requires it to send notice in pursuance of the act of 1877.
But it is further contended by counsel for the defendant that the notice which they did, in fact, send was sufficient under the statute. This policy, which was issued on the 23d day of July, 1884, was continued from year to year, by the payment of the annual premium, the last of which was in July, 1887, and this kept alive the contract until July 23, 1888. The insured died in the month of November, 1888, not having paid the annual premium maturing July 23; 1888. The notice which the defendant sent to the insured 80 days preceding the 23d of July, 1888, was, so far as this question is concerned, as follows: “In order to continue and extend the insurance, it will be necessary that the premiums required for that purpose should be paid on or before the date above mentioned, as stipulated in the policy contract. This notice is given to meet the requirements of the New York law. ” This notice was not prepared in conformity witli the provisions of the statute. The part of the statute material to this inquiry is as follows: “Provided, however, that a notice stating when the premium will fall due, and that if not paid the policy, and all payments thereon, will become forfeited and void, served in the manner heretofore provided, at least thirty days, and not more than sixty days, prior to the date when the premium is payable, shall have the same effect as the service of the notice hereinbefore provided for. ” Under this clause of the statute it is evident that the notice which was actually mailed by the defendant, within the statutory period preceding the 23d day •of July, 1888, was insufficient. In the case of Phelan v. Insurance Co., 113 N. Y. 147, 20 N. E. Rep. 827, the notice was as follows: “The conditions of your policy are that payment must be made, on or before the premium is due, and members neglecting so to pay are carrying their own risk. Agents have no right to waive forfeitures. * * * Prompt payment is necessary to keep your policy in force;” but the court held that such notice did not, in its terms, conform to the statute, and says: “Many ignorant and unlearned people seek to avail themselves of the advantages proposed by these companies. The statute is designed for the protection of all classes, and the language it prescribes for notice is intelligible to all. To say that, in a declared event, ‘apolicy will become forfeited and void, ’ conveys a meaning easily to be comprehended. To refer to the policy and conditions, and say that ‘ members neglecting so to pay are carrying their own risk,’ is quite another thing; and while it may be comprehensible to those versed in the language of insurers, and accustomed to their phraseology, it is not the language of the statute, and does not embody the notice which the statute requires. ” See, also, cases there cited, and Merriman v. Association, (Sup.) 18 N. Y. Supp. 305. If these views are correct, it follows that the direction made by the learned justice at the circuit was correct,, and, consequently, that the exception taken by the defendant should be overruled.
Defendant’s motion for a new trial denied, with costs, and judgment ordered for the plaintiffs on the verdict. All concur.